DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the anticipation rejection of claims 1 and 16
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. The examiner respectfully disagrees. The claims as written are still anticipated by Hansen (US 20140312635 A1). See below.
In regards to the anticipation rejection of claim 31
Applicant’s arguments, see Remarks, filed 10/17/2022, with respect to the rejection(s) of claim(s) 31 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hansen (US 20140312635 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 10-12, 15-16, 19, 23, 25-26, 28, 31, and 39-44 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Hansen et al. US 20140312635 A1 (hereinafter Hansen).
In regards to claim 1, Hansen teaches a latch assembly (see fig 12) comprising: a latch including (see fig 12): a base (16) configured to be connected to a first surface (para 29, also see fig 14); a latch arm (See reference image 1, including 36), the latch arm having a proximal region connected to the base (see reference image 1)  the latch arm further including a distal region (see reference image 1), wherein the latch arm extends perpendicularly from the base (at least 36 extends perpendicularly from the base); a curved member connecting the proximal region of the latch arm to the base (see reference image 2), wherein the curved member extends at an upward angle from the base (at least a portion) and forms a partial circle between the base and the latch arm (see reference image 2); a latch engagement portion positioned on the latch arm in the distal region (See reference image 1); and a flexible support fixedly connected to the base and connected to the latch arm, wherein the flexible support includes a curved portion and the flexible support is spaced from the latch arm along at least a portion of the flexible support (see fig 8 and reference image 1); wherein the flexible support is configured such that when the latch is connected to the first surface, applying a force on the latch arm in a direction toward the flexible support bends the flexible support such that the latch arm moves toward the flexible support (the lever arm is moved downward this would simultaneously cause the  flexible support to bow upward due to its shape; additionally if force was applied in the middle of the latch arm it would move towards the flexible support) and the latch engagement portion moves (para 35).
 
    PNG
    media_image1.png
    528
    585
    media_image1.png
    Greyscale

Reference image 1

    PNG
    media_image2.png
    241
    186
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 2, Hansen teaches the latch assembly as in claim 1, further comprising a catch (1420 in figure 15B) configured to be connected to a second surface (1401 See figure 16), the catch having a catch engagement portion (portion seen in fig 15B).  
In regards to claim 3, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is fixedly connected to the latch arm (See fig 8).  
In regards to claim 4, Hansen teaches the latch assembly as in claim 1, wherein the latch engagement has a latch engagement surface which forms an acute angle with the latch arm (See reference image 3 below).  

    PNG
    media_image3.png
    344
    393
    media_image3.png
    Greyscale

Reference image 3
In regards to claim 5, Hansen teaches the latch assembly as in claim 1, wherein the latch engagement portion extends along approximately one-third of the length of the latch (See fig 8, approximately 1/3).  
In regards to claim 6, Hansen teaches the latch assembly as in claim 2, wherein a force equal to or greater than a threshold force is required to be applied to the latch arm in a direction toward the flexible support to move the latch engagement portion a sufficient distance to reach a disengaged position relative to the catch (para 35).  
In regards to claim 10, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is curved along its entire length (See fig 8).  
In regards to claim 11, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is connected to the base at a proximal end of the flexible support (See fig 10).  
In regards to claim 12, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is connected to the latch arm at a distal end of the flexible support (See fig 10).  
In regards to claim 13, Hansen teaches the latch assembly as in claim 1, wherein the latch arm is fixedly connected to the base (See fig 11).  
In regards to claim 15, Hansen teaches the latch assembly as in claim 1, wherein the base, the latch arm, the latch engagement portions, and the flexible support are formed as a unitary piece (See fig 11, all connected acting as one piece).  
In regards to claim 16, Hansen teaches a latch (fig 11) assembly comprising: a latch (See fig 11) including: a latch base (16) configured to be connected to a first surface (para 29); a latch arm including a proximal portion connected to the latch base at a latch arm-base connection location (See reference image 4); a latch engagement portion positioned on the latch arm (See reference image 1); and a flexible bow support (Flexible support seen in reference image 1); wherein the flexible bow support has a first portion connected to the latch base at a bow- base connection location (See fig 11), and has a second portion connected to the latch arm at a bow-latch arm connection position (See reference image 4); wherein the latch has an engaging position (para 35), and when the latch is in the engaging position, the latch arm-base connection location is vertically spaced from the bow-base connection location of the flexible bow support by a first distance (See reference image 3), and the latch engagement portion is vertically spaced from the bow-base connection location by a second distance (See reference image 4), and a middle portion (center of 803) of the latch arm between the proximal portion and the latch engagement portion (see fig 8) is spaced from a middle portion (Center of 805) of the flexible bow support between the first portion and the second portion (see fig 8); and wherein the latch has a disengaged position (para 35), and when the latch is in the disengaged position, the latch arm-base connection location remains vertically spaced from the bow-base connection location by the first distance, the middle portion of the latch arm contacts the middle portion of the flexible bow support (under a sufficient downwards force), and the latch engagement portion is vertically spaced by a third distance from the bow-base connection location, the third distance is less than the second distance, and wherein the middle portion of the flexible bow support moves toward the middle portion of the latc connection positionh arm as the latch moves from the engaging position to the disengaged position (under a sufficient downwards force).  

    PNG
    media_image4.png
    358
    541
    media_image4.png
    Greyscale

Reference image 4  
In regards to claim 19, Hansen teaches the latch assembly as in claim 16, wherein the bow-base connection location is at a first end of the flexible bow support, and the bow-latch arm connection position is at a second end of the flexible bow support (See fig 8).      
In regards to claim 23, Hansen teaches the latch assembly as in claim 16, wherein the latch arm, the latch base, and the flexible bow support are formed as a unitary piece (The pieces are assembled together to form a unitary piece).  
In regards to claim 25, Hansen teaches the latch assembly as in claim 16, wherein the latch arm is connected to the latch base with a curved member (See reference image 5).  

    PNG
    media_image5.png
    304
    382
    media_image5.png
    Greyscale

Reference image 5  
In regards to claim 26, Hansen teaches the latch assembly as in claim 25, wherein the curved member has a lower surface which curves along a length of the curved member, and the curved member has an upper surface which curves along the length of the curved member (See reference image 5).   
In regards to claim 28, Hansen teaches the latch assembly as in claim 25, wherein the curved member extends at an upward angle from the base (See fig 12, upper curve points upward).
In regards to claim 31, Hansen teaches a latch assembly (see fig 12) comprising: a latch base (16); a latch arm (803) including a proximal portion (top 36 with respect to fig 8) connected to the latch base at a latch arm-base connection location (See reference image 4); a flexible support (805) including a curved portion (see fig 8), the flexible support including a first portion (bottom 36 with respect to fig 8) connected to the latch base at a support-base connection location (See reference image 4), and the flexible support including a second portion (portion of 34 associated with connection location) connected to the latch arm at a support-latch arm connection location (See reference image 4), wherein the support-base connection location is different from the latch arm-base connection location (see fig 8), and wherein the flexible support is vertically spaced from the latch arm between the support-base connection location and the support-latch arm connection location (see fig 8); and a bend limiter (bottom surface of 803 with respect to fig 8)
In regards to claim 39, Hansen teaches the latch assembly as in claim 28, wherein the latch arm extends perpendicular to the latch base (at least 36 extends perpendicularly from the base).  
In regards to claim 40, Hansen teaches the latch assembly as in claim 1, wherein the latch arm further includes a top surface located between the curved member and the latch engagement portion (see fig 8) and a bottom surface located opposite the top surface (see fig 8), wherein the bottom surface of the latch arm runs parallel with the curved portion of the flexible support (see fig 8); and wherein the bottom surface of the latch arm is configured to contact the flexible support when the latch is moved to a disengaging position (under sufficient downwards force), wherein the contact between the bottom surface and the flexible support resists further movement of the latch arm in the direction of the flexible support (since the flexible support would no longer be able to bow upwards making displacement more difficult).  
In regards to claim 41, Hansen teaches the latch assembly as in claim 31, wherein the latch arm-base connection location comprises a curved member (See reference image 5) connecting the proximal portion of the latch arm to the latch base (See reference image 5), wherein the curved member extends at an upward angle from the latch base (at least from portions) and forms a partial circle between the latch base and the latch arm (see reference image 2).  
In regards to claim 42, Hansen teaches the latch assembly of claim 31, wherein the bend limiter is disposed on a bottom surface of the latch arm and extends downwardly toward the flexible support (see fig 8).  
In regards to claim 43, Hansen teaches the latch assembly of claim 42, wherein a portion of the bottom surface of the bend limiter is parallel with the flexible support along the curved portion of the flexible support (see fig 8).
In regards to claim 44, Hansen teaches the latch assembly of claim 31, wherein the latch arm further includes a latch engagement portion (32) disposed on a portion of the latch arm distal to the latch base (see fig 8), and wherein the latch arm is configured to receive the application of force at a location proximal to the latch engagement portion along the latch arm between the latch engagement portion and the latch arm-base connection location (see fig 12 and fig 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675